EEOC Form 161 (11116)                      U.    S. EOUAL E M P LOYM ENT                    O PPORTU   N   ITY COIVI IVI ISSIOT.I

                                                         DrsurssrL              AND         Nor¡ce oF RtcHTS
To: Anita   Bentley                                                                               From: Milwaukee Area Office
       4103 N 12th St                                                                                   310 West Wisconsin Ave
       Milwaukee, W|53209                                                                               Suite 500
                                                                                                        Milwaukee, Wl
                                                                                                                                        EGEI] WE
                                                                                                                                          DEC   16   2019
                            On bchalf    of pcrson(s) aggrieved whose iclentity is                                                  m
                            CONFIDFNTIAI                CFR       601
EEOC Charge No.                                         EEOC Representativc                                                         B@
                                                        Pamela A. Bloomer,
26G-2019-00866                                          State & Local Program Manager                                                   (4141 662-3702

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not othenryise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 cliscrimination to fìle your charge

                 The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certifu that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       x         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Olher (briefly state)


                                                                   . NOTIGE OF SUIT RIGHTS                      -
                                                            (See the additional information attached to this form.)

Title Vll, the Americans with Disabilities Act, the Genetic lnformation Nondlscrlmlnatlon Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vears (3 vears)
before you file suit may not be collectible.
                                                                                 On behalf of the Commission


                                             )   u"LL   a   wwe   Y-   ow vw a n, / T   u                                           12t12119
 Enclosures(s)                                                                                                                               (Date Mailed)
                                                                               Julianne Bowman,
                                                                                District Director
 cc:

            Maria Delpizzo Sanders
            VON BRIESEN & ROPER
            41',1E W|SCONSIN AVE #1000
            Milwaukee, Wl 53202

            For: HOME CARE ASSISTANCE

                        Case 2:20-cv-00503-PP Filed 05/21/21 Page 1 of 1 Document 12-3                                                                 EXHIBIT
                                                                                                                                                             C
